Case 8:18-cv-01580-JVS-ADS Document 53 Filed 02/27/19 Page 1 of 1 Page ID #:1701



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES − GENERAL


    Case No. 8:18−cv−01580−JVS−ADS                    Date      2/27/2019

    Title      UNIVERSAL ELECTRONICS INC. V. ROKU, INC.


    Present:       The Honorable      Autumn D. Spaeth , U. S. Magistrate Judge
                   Kristee Hopkins                            CS 2/27/2019
                    Deputy Clerk                         Court Reporter/Recorder

       Attorney(s) Present for Plaintiff(s):       Attorney(s) Present for Defendant(s):
              Timothy R. Watson                             Jonathan D. Baker

  Proceedings:        MOTION FOR PROTECTIVE ORDER [40]

         Case is called for hearing and counsel make their appearances. Motion is argued and
    taken under submission. Counsel shall prepare and submit new version of the protective
    order for the Court's review.




                                                                                      :54
                                                                  Initials of Preparer: kh




   CV−90 (10/08)                      CIVIL MINUTES−GENERAL                         Page 1 of 1
